LOGO [g96836willbros.jpg]

EXHIBIT 10.4

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
28th day of August, 2006, between Willbros USA, Inc., a Delaware corporation
(the “Corporation”), and Van A. Welch (the “Executive”).

RECITALS

WHEREAS, the Executive has substantial financial and management experience in
the engineering and construction industry in both domestic and international
environments, and

WHEREAS, the Executive has agreed to forego other business opportunities, to
accept permanent and full-time employment with the Corporation and Willbros
Group, Inc., a Republic of Panama corporation (“WGI”), as Senior Vice President
and Chief Financial Officer of both the Corporation and WGI;

NOW THEREFORE, in consideration of the mutual covenants and representations
contained herein, and the mutual benefits derived herefrom, the parties agree as
follows:

ARTICLE I

FULL-TIME EMPLOYMENT OF EXECUTIVE

1.1 DUTIES AND STATUS.

(a) The Corporation hereby engages the Executive as a full-time executive
employee for the period specified in Section 4.1 below (the “Employment
Period”), and the Executive accepts such employment, on the terms and conditions
set forth in this Agreement.

(b) The Executive shall serve as Senior Vice President and Chief Financial
Officer of the Corporation and WGI. Until January 1, 2007, he shall report to
the President, and thereafter to the Chief Executive Officer, of the Corporation
and WGI, but to no other person or body.

(c) In addition to the Executive’s performance of his day to day executive and
operating responsibilities referred to in Section 1.1(b) above, the Executive
shall work diligently and closely with the Chief Executive Officer during the
Employment Period to further develop, refine, and implement WGI’s strategic plan
consistent with the annual budget(s) and other objectives approved by the Board
of Directors of WGI (the “Board”).

(d) Throughout the Employment Period, the Executive shall devote substantially
all his full time and efforts to the business of the Corporation and WGI and
will not engage in consulting work or any trade or business for his own account
or for or on behalf



--------------------------------------------------------------------------------

of any other person, firm or corporation which competes, conflicts or interferes
with the performance of his duties under this Agreement in any way.

(e) Except for reasonable business travel, the Executive shall be required to
perform the services and duties provided for in this Section 1.1 only at the
principal offices of the Corporation in the Houston, Texas, metropolitan area.
Throughout the Employment Period, the Executive shall be entitled to vacation
and leave for illness or temporary disability in accordance with the
Corporation’s policies for its senior executive officers.

1.2 COMPENSATION AND GENERAL BENEFITS. In consideration of the Executive
foregoing other business opportunities and agreeing with the Corporation and WGI
to perform the services described in this Agreement, the Executive shall be
compensated as follows:

(a) Beginning August 28, 2006, throughout the Employment Period, the Corporation
shall pay the Executive a base salary of three hundred fifty thousand dollars
($350,000) per year. The Executive will be eligible for increases in such base
salary during the Employment Period based on merit and commensurate with
increases made in the base salary of other executive officers. Such salary shall
be payable in periodic equal installments pursuant to the Corporation’s
executive payroll system.

(b) Throughout the Employment Period, the Executive shall be entitled to
participate in such retirement, bonus, disability, life, sickness, accident,
dental, medical and health benefits and other employee benefit programs, plans
and arrangements of the Corporation which are in effect immediately prior to the
date of this Agreement, and in any successor or additional employee benefit
programs, plans or arrangements which may be established by the Corporation, as
and to the extent any such employee benefit programs, plans and arrangements are
or may from time to time be in effect.

1.3 BONUS. The Executive shall be eligible for bonus consideration annually at
the sole discretion of the Board. The maximum annual bonus for which the
Executive is eligible is an amount equal to his base salary. The Board, in
considering the bonus, if any, payable to the Executive for a year, shall
consider the financial performance of the Corporation, the individual
performance of the Executive and the bonuses, if any, awarded to other executive
officers of the Corporation, as well as any other matters the Board deems it
appropriate to consider in making its determinations.

1.4 RESTRICTED STOCK AWARD. In consideration of the Executive foregoing other
business opportunities and agreeing to accept employment with the Corporation
and WGI and to perform the services described in this Agreement, the Executive
is hereby awarded and will be awarded the number of shares of common stock, par
value $.05 per share (“common stock”) of WGI (“restricted stock shares”) on the
dates indicated below, subject to (i) all of the terms and provisions of the WGI
1996 Stock Plan, (ii) the Executive’s execution and delivery of Restricted Stock
Award Agreements substantially in the form of Exhibit A attached hereto, and
(iii) Section 4.3 below:

 

2



--------------------------------------------------------------------------------

Date of Award

   Number of Restricted Stock Shares

August 28, 2006

   40,000

August 28, 2007

   25,000

August 28, 2008

   25,000

August 28, 2009

   25,000

August 28, 2010

   25,000

The Executive’s rights in (i) the August 28, 2006 restricted stock shares shall
vest with respect to 20,000 shares on January 1, 2007 and with respect to 20,000
shares on January 1, 2008, (ii) the August 28, 2007 restricted stock shares
shall vest with respect to 8,333 shares on each of August 28, 2008 and
August 28, 2009, and with respect to 8,334 shares on August 28, 2010, (iii) the
August 28, 2008 restricted stock shares shall vest with respect to 8,333 shares
on each of August 28, 2009 and August 28, 2010, and with respect to 8,334 shares
on August 28, 2011, (iv) the August 28, 2009 restricted stock shares shall vest
with respect to 12,500 shares on each of August 28, 2010 and August 28, 2011,
and (v) the August 28, 2010 restricted stock shares shall vest with respect to
25,000 shares on August 28, 2011.

1.5 GRANT OF STOCK OPTIONS. In consideration of the Executive foregoing other
business opportunities and agreeing to accept employment with the Corporation
and WGI and to perform the services described in this Agreement,
contemporaneously with the execution and delivery of this Agreement, the
Executive will be granted an option to purchase up to 50,000 shares of common
stock subject to (i) all of the terms and provisions of the WGI 1996 Stock Plan,
(ii) the Executive’s execution and delivery of a Stock Option Agreement
substantially in the form of Exhibit B attached hereto, and (iii) Section 4.3
below. The Executive’s right to exercise such stock option and purchase the
shares of common stock shall vest in four equal installments of 12,500 shares
each on each of August 28, 2007, August 28, 2008, August 28, 2009, and
August 28, 2010.

1.6 GROSS-UP PAYMENT. Notwithstanding anything to the contrary in this
Agreement, if any of the payments or benefits which the Executive has the right
to receive from the Corporation (the “Payments”) are later determined to be
subject to the tax imposed by Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), or any interest or penalties with respect to such tax
(such tax, together with any such interest or penalties, are hereinafter
collectively referred to as the “409A Tax”), the Corporation shall pay to the
Executive an additional payment (a “Gross-up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any income tax imposed on any
Gross-up Payment, the Executive retains an amount of the Gross-up Payment equal
to the 409A Tax imposed upon the Payments. The Compensation Committee of the
Board shall make an initial determination as to whether a Gross-up Payment is
required and the amount of any such Gross-up Payment. The Executive shall notify
the Corporation immediately in writing of any claim by the Internal Revenue
Service which, if successful, would require the Corporation to make a Gross-up
Payment (or a Gross-up Payment in excess of that, if any, initially determined
by the Compensation Committee of the Board) within five days of the receipt of
such claim. The

 

3



--------------------------------------------------------------------------------

Corporation shall notify the Executive in writing at least five days prior to
the due date of any response required with respect to such claim if it plans to
contest the claim. If the Corporation decides to contest such claim, then the
Executive shall cooperate fully with the Corporation in such action; provided,
however, the Corporation shall bear and pay all costs and expenses (including
additional interest and penalties) incurred in connection with such action and
shall indemnify and hold the Executive harmless, on an after-tax basis, for any
409A Tax or income tax, including interest and penalties with respect thereto,
imposed as a result of the Corporation’s action. If, as a result of the
Corporation’s action with respect to a claim, the Executive receives a refund of
any amount paid by the Corporation with respect to such claim, then the
Executive shall promptly pay such refund to the Corporation. If the Corporation
fails to timely notify the Executive whether it will contest such claim or the
Corporation determines not to contest such claim, then the Corporation shall
immediately pay to the Executive the portion of such claim, if any, which it has
not previously paid to the Executive.

ARTICLE II

COMPETITION AND CONFIDENTIAL INFORMATION

2.1 COMPETITION AND CONFIDENTIAL INFORMATION. The Executive and the Corporation
recognize that, due to the nature of his association with the Corporation and
WGI and of his engagements hereunder, and the relationship of the Executive to
the Corporation and WGI, as an executive in the future hereunder, the Executive
will have access to and will acquire, and may assist in developing, confidential
and proprietary information relating to the business and operations of the
Corporation, WGI, and their affiliates, including but not limited to,
information with respect to present and prospective business plans, financing
arrangements, marketing projections, customer lists, contracts and proposals.

The Executive acknowledges that such information has been and will continue to
be of central importance to the business of the Corporation, WGI, and their
affiliates and that disclosure or use by others could cause substantial loss to
the Corporation, WGI, and their affiliates. The Executive and the Corporation
also recognize that an important part of the Executive’s duties will be to
develop goodwill for the Corporation, WGI, and their affiliates through his
personal contact with vendors, customers, subcontractors, and others sharing
business relationships with the Corporation, WGI, and their affiliates, and that
there is a danger that this goodwill, a proprietary asset of the Corporation,
WGI and their affiliates, may follow the Executive if and when his employment
relationship with the Corporation is terminated.

The Executive accordingly agrees that, during the Employment Period, the
Executive will not either individually or as owner, partner, agent, employee, or
consultant engage in any activity competitive with the onshore and offshore
pipeline, engineering and construction businesses of the Corporation, WGI, or
any of their affiliates or with any other lines of material business activity of
the Corporation, WGI, or any of their affiliates that commence during the
Employment Period, and will not directly or indirectly solicit any employee to
leave the employment of the Corporation, WGI, or any of their affiliates.

 

4



--------------------------------------------------------------------------------

Nothing in this Article II shall be construed to prevent the Executive from
owning, as an investment, not more than one percent (1%) of a class of equity
securities issued by any issuer and publicly traded and registered under
Section 12 of the Securities Exchange Act of 1934.

2.2 NON-DISCLOSURE. At all times after the date of this Agreement, the Executive
will keep confidential any confidential or proprietary information of the
Corporation, WGI, and their affiliates which is now known to him or which
hereafter may become known to him as a result of his employment or association
with the Corporation, WGI, and their affiliates and shall not at any time
directly or indirectly disclose any such information to any person, firm or
corporation, or use the same in any way other than in connection with the
business of the Corporation, WGI, and their affiliates. For purposes of this
Agreement, “confidential or proprietary information” means information unique to
the Corporation, WGI, and their affiliates which has a significant business
purpose and is not known or generally available from sources outside the
Corporation, WGI and their affiliates or typical of industry practice. This
Section 2.2 shall survive the termination of this Agreement.

ARTICLE III

(Intentionally Omitted)

ARTICLE IV

EMPLOYMENT PERIOD

4.1 DURATION. The Employment Period shall commence on August 28, 2006 and shall
terminate on August 27, 2011.

4.2 EARLY TERMINATION. This Agreement shall be terminated prior to the end of
the Employment Period for the following reasons or upon the occurrence of the
following events:

(a) Termination of this Agreement by the Corporation without cause or through
constructive discharge, as described in Section 4.4(a) below;

(b) Discharge of the Executive for cause, as described in Section 4.4(b) below;

(c) Death of the Executive;

(d) Total disability of the Executive, as described in Section 4.4(c) below;

(e) Voluntary resignation of the Executive; or

 

5



--------------------------------------------------------------------------------

(f) “Change in Control” as that term is defined in the Willbros Group, Inc.
Severance Plan as Amended and Restated Effective September 25, 2003, or as it
may be amended hereafter (the “Severance Plan”); provided, however, that any
event, transaction, or series of events or transactions that would constitute a
Change in Control under such definition and which relates to, results from or
constitutes a part of the insolvency of, or a bankruptcy, bankruptcy
reorganization, or receivership of the Corporation or WGI shall not constitute a
Change in Control or otherwise operate to trigger the obligation to pay amounts
otherwise payable upon the early termination of this Agreement.

4.3 COMPENSATION AND/OR BENEFITS FOLLOWING EARLY TERMINATION.

(a) In the event of an early termination of this Agreement due to the
Corporation’s involuntary termination of the Executive’s employment without
cause, or due to a constructive discharge of the Executive, or due to a Change
in Control, the Corporation shall pay to the Executive and provide him with the
following:

(i) During the remainder of the Employment Period, the Corporation shall
continue to pay the Executive his base salary at the rate specified in
Section 1.2(a) above,

(ii) During the remainder of the Employment Period, the Executive shall, to the
extent legally permissible, continue to be entitled to all benefits and benefit
payment options under all of the employee benefit programs, plans or
arrangements of the Corporation described in Section 1.2(b) above as if he were
still employed during such period under this Agreement, and which have accrued
as of the time of the termination of this Agreement under the WGI 1996 Stock
Plan, and

(iii) A cash bonus in an amount determined as if the Corporation and the
Executive had exceeded the performance goals, if any, set forth by the Board for
the Executive to receive the maximum cash bonus for which the Executive is
eligible under Section 1.3 above for each of the uncompleted years remaining in
the Employment Period at the time of the termination of this Agreement which
cash bonus shall be payable within three months after the date of the
termination of this Agreement.

(b) In the event of an early termination of this Agreement because of the
voluntary resignation of the Executive or termination of the Executive’s
employment for cause, the Executive will receive his base salary through the
date of such voluntary resignation or termination of the Executive’s employment
for cause, the Executive shall receive no cash bonuses under Section 1.3 above
for any years remaining in the Employment Period which have not ended as of the
date of such voluntary resignation or termination of the Executive’s employment
for cause, and the Executive and his dependents and beneficiaries will receive
such benefits as they may be entitled under the terms of the WGI 1996 Stock Plan
and the employee benefit programs, plans and arrangements of the Corporation
described in Section 1.2(b) above which provide benefits upon retirement,
resignation or discharge for cause, as the case may be.

 

6



--------------------------------------------------------------------------------

(c) In the event of an early termination of this Agreement because of the death
of the Executive, the Executive’s dependents, beneficiaries and estate, as the
case may be, will be entitled to and shall receive (i) the Executive’s base
salary at the rate specified in Section 1.2(a) above through the date of the
Executive’s death, (ii) an amount in cash determined as if the Corporation and
the Executive had met or exceeded the performance goals, if any, set forth by
the Board for the Executive to receive the maximum cash bonus for which the
Executive is eligible under Section 1.3 above for the year in which the
Executive’s death occurs payable within three months after the date of the
Executive’s death, but no other amounts in respect of the potential cash bonuses
established by the Board, and (iii) such survivor and other benefits, including
but not limited to health care continuation benefits, as they may be entitled
under the terms of the employee benefit programs, plans and arrangements
described in Section 1.2(b) above which provide benefits upon the death of the
Executive and under the WGI 1996 Stock Plan.

(d) In the event of an early termination of this Agreement because of the total
disability of the Executive, the Executive, and his dependents, beneficiaries
and estate, as the case may be, will be entitled to and shall receive (i) the
Executive’s base salary at the rate specified in Section 1.2(a) above through
the date of the Executive’s termination of employment with the Corporation,
(ii) an amount in cash determined as if the Corporation and the Executive had
met or exceeded the performance goals, if any, set forth by the Board for the
Executive to receive the maximum cash bonus for which the Executive is eligible
under Section 1.3 above for the year in which the Executive’s termination of
employment with the Corporation occurs payable within three months after the
date of the Executive’s termination of employment, but no other amounts in
respect of the potential cash bonuses established by the Board, and (iii) such
benefits, including but not limited to health care continuation benefits, as
they may be entitled under the terms of the employee benefit programs, plans and
arrangements described in Section 1.2(b) above which provide benefits upon total
disability of the Executive and under the WGI 1996 Stock Plan.

(e) The early termination of this Agreement as described in Section 4.2 above
shall not preclude the Executive’s participation in such benefits as may be
available to him under the Severance Plan, if any; provided, however, the value
of any compensation and/or benefits payable under the Severance Plan shall not
be duplicative of amounts paid under this Agreement, and such amounts payable
under the Severance Plan shall be offset against the value of any compensation
or benefits payable to the Executive under this Agreement, and vice versa.

(f) The Executive shall not be required to mitigate the amount of any payment
provided for in this Section 4.3 by seeking employment or otherwise, nor shall
the amount of any payment provided for in this Section 4.3 be reduced by any
compensation or remuneration earned by the Executive as the result of employment
with another employer, or self-employment, or as a partner, after the date of
termination or otherwise.

(g) In the event of an early termination of this Agreement other than pursuant
to Section 4.2 (b) or 4.2 (e) above, the Executive shall be entitled to all
rights which

 

7



--------------------------------------------------------------------------------

have accrued under the WGI 1996 Stock Plan as of the time of the termination of
this Agreement and immediate vesting or immediate granting and vesting, as the
case may be, of all restricted stock and stock options that have been awarded or
to be awarded as future grants pursuant to Sections 1.4 and 1.5 above.

4.4 DEFINITIONS. The following words shall have the specified meanings when used
in the Sections specified:

(a) In Section 4.2(a) above, the term “termination” means termination (i) by the
Corporation of employment of the Executive with the Corporation for any reason
other than death or total disability of the Executive, or for cause, or (ii) by
resignation of the Executive due to a significant change in the nature or scope
of his authorities or duties from those contemplated in Section 1.1 above, a
reduction in total compensation from that provided in Section 1.2 above, or the
breach by the Corporation of any other provision of this Agreement.

(b) In Sections 4.2(b), 4.3(a) and 4.3(b) above, the term “cause” means
substantial non-performance of his job responsibilities after the Executive has
been provided written notice of such non-performance and a reasonable time
period, not to exceed three months, has been passed without substantial
correction of such non-performance, or the Executive engaging in conduct such
that a reasonable person would view the same as compromising the moral and/or
ethical principles of the Corporation, the Executive’s conviction for a felony,
proven or admitted fraud, misappropriation, theft or embezzlement by the
Executive, the Executive’s inebriation or use of illegal drugs in the course of,
related to or connected with the business of the Company or any of its
Subsidiaries, or the Executive’s engaging in misconduct that is materially
injurious to the Company or any of its Subsidiaries, monetarily or otherwise, or
the breach by the Executive of his obligations under Sections 2.1 and 2.2 above,
or, at the discretion of the Board, the Executive’s indictment for a crime in
connection with his services before the date of this Agreement as an employee
for any employer.

(c) In Sections 4.2(d) and 4.3(d) above, the term “total disability” means a
physical or mental condition which causes the Executive to be unable to perform
substantially all of the duties of his position hereunder for a period of six
(6) months or more as determined by WGI’s Board of Directors.

ARTICLE V

NOTICES

5.1 NOTICES. Any notices requests, demands and other communications provided for
by this Agreement shall be sufficient if in writing and if sent by registered or
certified mail to the Executive at the last address he has filed in writing with
the Corporation or, in the case of the Corporation, at its principal offices.

 

8



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

6.1 ENTIRE AGREEMENT. This Agreement constitutes the entire understanding of the
Executive and the Corporation with respect to the subject matter hereof and
supersedes any and all prior understandings on the subjects contained herein,
written or oral, and all amendments thereto, save and except for the
applicability and participation of the Executive in the Severance Plan and the
employee benefit plans and arrangements described in Section 1.2(b) above, and
the applicability of the terms and provisions of the WGI 1996 Stock Plan, the
Restricted Stock Award Agreements and Stock Option Agreements related to the
award of restricted stock shares and grant of stock options to the Executive;
provided, however, this Agreement shall not diminish or otherwise alter the
inherent power and authority of the Board to amend, terminate, or otherwise
later modify the Severance Plan and/or other employee benefit plans or
arrangements available to any employee or group of employees as described in
this Section 6.1.

6.2 MODIFICATION. Except as provided in the following two sentences, this
Agreement shall not be varied, altered, modified, canceled, changed, or in any
way amended, nor any provision hereof waived, except by mutual agreement of the
parties in a written instrument executed by the parties hereto or their legal
representatives. Nothing in this Agreement shall affect the Corporation’s and
its affiliates’ rights to amend or terminate any of their employee benefit
plans, as permitted under applicable law and the respective terms of such plans.
The parties agree to further amend this Agreement in the event that an amendment
is necessary or desirable to address the requirements of Section 409A of the
Code.

6.3 SEVERABILITY. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect, provided, that if the unenforceability of any provision
is because of the breadth of its scope, the duration of such provision or the
geographical area covered thereby, the parties agree that such provision shall
be amended, as determined by the court, so as to reduce the breadth of the scope
or the duration and/or geographical area of such provision such that, in its
reduced form, said provision shall then be enforceable.

6.4 GOVERNING LAW. The provisions of this Agreement shall be construed and
enforced in accordance with the laws of the State of Texas, without regard to
any otherwise applicable principles of conflicts of laws.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the date first above written.

 

WILLBROS USA, INC. By:   /s/ Dennis G. Berryhill Name: Dennis G. Berryhill Its:
      Vice President and Secretary

EXECUTIVE

        /s/ Van A. Welch Van A. Welch

 

10



--------------------------------------------------------------------------------

LOGO [g96836willbros.jpg]

EXHIBIT A

to the Employment Agreement dated August 28, 2006

by and between

Willbros USA, Inc. and Van A. Welch

WILLBROS GROUP, INC.

RESTRICTED STOCK AWARD AGREEMENT

AUGUST 28, 2006

Mr. Van A. Welch

4400 Post Oak Parkway, Suite 1000

Houston, Texas 77027

Dear Van:

1. RESTRICTED STOCK AWARD. Willbros Group, Inc., a Republic of Panama
corporation (the “Company”), hereby grants to you an aggregate of 40,000 shares
of Common Stock, par value $.05 per share, of the Company (the “Restricted
Shares”). This award is subject to your acceptance of and agreement to all of
the applicable terms, conditions, and restrictions described in the Company’s
1996 Stock Plan, as amended (the “Plan”), a copy of which, along with the
Prospectus for the Plan, are attached hereto, and to your acceptance of and
agreement to the further terms, conditions, and restrictions described in this
Restricted Stock Award Agreement (this “Award Agreement”). To the extent that
any provision of this Award Agreement conflicts with the expressly applicable
terms of the Plan, it is hereby acknowledged and agreed that those terms of the
Plan shall control and, if necessary, the applicable provisions of this Award
Agreement shall be hereby deemed amended so as to carry out the purpose and
intent of the Plan.

2. POSSESSION OF CERTIFICATES. The Company shall issue a certificate or
certificates for the Restricted Shares in your name and shall retain the
certificate(s) for the period during which the restrictions described in
Section 4(b) are in effect. You shall execute and deliver to the Company a stock
power or stock powers in blank for the Restricted Shares. You hereby agree that
the Company shall hold the certificate(s) for the Restricted Shares and the
related stock power(s) pursuant to the terms of this Award Agreement until such
time as the restrictions described in Section 4(b) lapse as described in
Section 5 or the Restricted Shares are canceled pursuant to the terms of
Section 4(b).

3. OWNERSHIP OF RESTRICTED SHARES. You shall be entitled to all the rights of
absolute ownership of the Restricted Shares, including the right to vote such
shares and to receive dividends therefrom if, as, and when declared by the
Company’s Board of Directors,

 

A-1



--------------------------------------------------------------------------------

subject, however, to the terms, conditions, and restrictions described in the
Plan and in this Award Agreement.

4. RESTRICTIONS.

(a) Your ownership of the Restricted Shares shall be subject to the restrictions
set forth in subsection (b) of this Section until such restrictions lapse
pursuant to the terms of Section 5, at which time the Restricted Shares shall no
longer be subject to the applicable restrictions.

(b) The restrictions referred to in subsection (a) of this Section are as
follows:

(1) At the time of your “Termination of Employment” (as defined in
Section 10(b)), other than a Termination of Employment that occurs as a result
of an event described in Section 5(b)(1) or a Termination of Employment that is
described in Section 5(b)(2), you shall forfeit the Restricted Shares to the
Company and all of your rights thereto shall terminate without any payment of
consideration by the Company. If you forfeit any Restricted Shares and your
interest therein terminates pursuant to this paragraph, such Restricted Shares
shall be canceled.

(2) You may not sell, assign, transfer, pledge, hypothecate, or otherwise
dispose of the Restricted Shares.

5. LAPSE OF RESTRICTIONS.

(a) The restrictions described in Section 4(b) shall lapse with respect to
20,000 of the Restricted Shares on January 1, 2007 and the last 20,000 of the
Restricted Shares on January 1, 2008. Following the lapse of such restrictions
with respect to any Restricted Shares, such Restricted Shares shall no longer be
subject to the restrictions described in Section 4(b).

(b) Notwithstanding the provisions of subsection (a) of this Section, the
restrictions described in Section 4(b) shall lapse with respect to all the
Restricted Shares at the time of the occurrence of any of the following events:

(1) Your death, “Disability” (as defined in the Plan) or “Retirement” (as
defined in Section 10(c));

(2) Your Termination of Employment, but only if such Termination of Employment
is the result of a dismissal or other action by the Company or any of its
Subsidiaries and does not constitute a “Termination for Cause” (as defined in
Section 10(a)); or

(3) A “Change of Control” (as defined in the Plan) of the Company.

 

A-2



--------------------------------------------------------------------------------

6. AGREEMENT WITH RESPECT TO TAXES; SHARE WITHHOLDING.

(a) You agree that (1) you will pay to the Company or a Subsidiary, as the case
may be, or make arrangements satisfactory to the Company or such Subsidiary
regarding the payment of any foreign, federal, state, or local taxes of any kind
required by law to be withheld by the Company or any of its Subsidiaries with
respect to the Restricted Shares, and (2) the Company or any of its Subsidiaries
shall, to the extent permitted by law, have the right to deduct from any
payments of any kind otherwise due to you any foreign, federal, state, or local
taxes of any kind required by law to be withheld with respect to the Restricted
Shares.

(b) With respect to withholding required upon the lapse of restrictions or upon
any other taxable event arising as a result of the Restricted Shares awarded,
you may elect, subject to the approval of the committee of the Board of
Directors of the Company that administers the Plan, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Restricted
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax which could be withheld on the transaction.
All such elections shall be irrevocable, made in writing, signed by you, and
shall be subject to any restrictions or limitations that such committee, in its
sole discretion, deems appropriate.

7. ADJUSTMENT OF SHARES. The number of Restricted Shares subject to this Award
Agreement shall be adjusted as provided in Section 13 of the Plan. Any shares or
other securities received by you as a stock dividend on, or as a result of stock
splits, combinations, exchanges of shares, reorganizations, mergers,
consolidations or otherwise with respect to the Restricted Shares shall have the
same terms, conditions and restrictions and bear the same legend as the
Restricted Shares.

8. AGREEMENT WITH RESPECT TO SECURITIES MATTERS. You agree that you will not
sell or otherwise transfer any Restricted Shares except pursuant to an effective
registration statement under the U.S. Securities Act of 1933, as amended, or
pursuant to an applicable exemption from such registration.

9. RESTRICTIVE LEGEND. You hereby acknowledge that the certificate(s) for the
Restricted Shares will bear a conspicuous legend referring to the terms,
conditions, and restrictions described in the Plan and this Award Agreement. Any
attempt to dispose of any Restricted Shares in contravention of the terms,
conditions, and restrictions described in the Plan or this Award Agreement shall
be ineffective.

10. CERTAIN DEFINITIONS. As used in this Award Agreement, the following terms
shall have the respective meanings indicated:

(a) “Termination for Cause” shall mean a Termination of Employment as a result
of (1) your willful and continued failure substantially to perform your duties
(other than any such failure resulting from your incapacity due to physical or
mental illness), (2) your conviction for a felony, proven or admitted fraud,
misappropriation, theft or embezzlement by you, your inebriation or use of
illegal drugs in the course of, related to or connected with the business of the
Company or any of its Subsidiaries, or your willful engaging in misconduct that

 

A-3



--------------------------------------------------------------------------------

is materially injurious to the Company or any of its Subsidiaries, monetarily or
otherwise, or (3) if you have entered into an employment agreement or contract
with the Company or any of its Subsidiaries, any other action or omission that
is identified in such agreement or contract as giving rise to “Cause” for the
termination of your employment with the Company or any of its Subsidiaries.

(b) “Termination of Employment” shall mean the termination of your full-time
employment with the Company or any of its Subsidiaries for any reason other than
your death, Disability or Retirement.

(c) “Retirement” shall mean the voluntary termination of your full-time
employment with the Company or any of its Subsidiaries after you are at least 62
years of age and have a minimum of four consecutive years of continuous service
with the Company or any of its Subsidiaries.

Capitalized terms used in this Award Agreement and not otherwise defined herein
shall have the respective meanings provided in the Plan.

If you accept this Restricted Stock Award and agree to the foregoing terms and
conditions, please so confirm by signing and returning the duplicate copy of
this Award Agreement enclosed for that purpose.

 

WILLBROS GROUP, INC. By:       

Dennis G. Berryhill

Secretary

The foregoing Restricted Stock Award is accepted by me as of the 28th day of
August, 2006, and I hereby agree to the terms, conditions, and restrictions set
forth above and in the Plan.

 

    Van A. Welch

 

A-4



--------------------------------------------------------------------------------

LOGO [g96836willbros.jpg]

EXHIBIT B

to the Employment Agreement dated August 28, 2006

by and between

Willbros USA, Inc. and Van A. Welch

WILLBROS GROUP, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made and entered
into effective as of the 28th day of August, 2006 (“Effective Date”), by and
between WILLBROS GROUP, INC., a Republic of Panama corporation (the “Company”),
and Van A. Welch, an individual (“Employee”).

W I T N E S S E T H :

WHEREAS, the Board of Directors of the Company (the “Board”) has adopted the
Willbros Group, Inc. 1996 Stock Plan (the “Plan”) for the purpose of encouraging
key employees of the Company and its Subsidiaries (as defined in the Plan) to
acquire stock ownership in the Company and to continue in the employ of the
Company and its Subsidiaries; and

WHEREAS, Van A. Welch is a key employee of the Company or a Subsidiary, and the
committee of the Board which administers the Plan (the “Committee”) desires to
grant to Employee a non-qualified stock option under the Plan;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained, the parties hereto hereby agree as follows:

1. GRANT OF OPTION. The Company hereby grants to Employee the right and option
to purchase from the Company, during the periods and on the terms and conditions
hereinafter set forth, an aggregate of 50,000 shares of its common stock, par
value $.05 per share (“Share” or “Shares”), at a price of $17.79 per share,
being the Fair Market Value (as defined in the Plan) of a Share on the Effective
Date (hereinafter, the “Option”).

2. EXERCISE PERIODS. Subject to the terms of this Agreement, the Option shall
become exercisable, in whole or in part, only at the times and during the
periods and for the number of Shares set forth below:

(a) On or after August 28, 2007, but no later than August 27, 2016, 12,500
Shares;

(b) On or after August 28, 2008, but no later than August 27, 2016, 12,500
Shares;

 

B-1



--------------------------------------------------------------------------------

(c) On or after August 28, 2009, but no later than August 27, 2016, 12,500
Shares; and

(d) On or after August 28, 2010, but no later than August 27, 2016, 12,500
Shares.

Notwithstanding the above exercise periods, the Option may become fully
exercisable immediately under certain circumstances set forth in the Plan and in
the Employment Agreement dated August 28, 2006, between Willbros USA, Inc. and
Employee.

3. EXERCISE OF OPTION. That portion of the Option which is exercisable may be
exercised, in whole or in part, by Employee only so long as Employee remains, on
or after the Effective Date, continuously in the employ of the Company or any of
its Subsidiaries except as otherwise provided by this Agreement. At the time of
exercise, Employee shall deliver to the Company a written notice duly signed by
Employee stating the number of Shares as to which the Option is being exercised
at that time, together with payment for the full exercise price of the Option
with respect to said Shares (a) in cash (or certified or bank cashier’s check
payable to the order of the Company); (b) by delivery of shares of common stock
of the Company then owned by Employee (such shares being valued at their Fair
Market Value at the time of such exercise); (c) by withholding by the Company of
Shares from the Shares issuable upon such exercise (such withheld Shares being
valued at their Fair Market Value at the time of such exercise); (d) in the
discretion of the Committee, by delivery of properly executed irrevocable
instructions to a securities broker (or, in the case of pledges, lender) to
(i) sell Shares subject to the Option and to deliver promptly to the Company a
sufficient portion of the proceeds of such sale transaction on behalf of
Employee to pay the exercise price of said Shares or (ii) pledge Shares subject
to the Option to a margin account maintained with such broker or lender, as
security for a loan, and such broker or lender, pursuant to irrevocable
instructions, delivers to the Company a sufficient portion of the loan proceeds
to pay the exercise price of said Shares; (e) by a combination of such methods;
or (f) by other means that the Committee deems appropriate; plus, in each case,
any applicable withholding tax thereon, whereupon certificates therefor will be
issued to Employee. The minimum number of Shares which may be purchased at any
time by exercise of the Option is 100 Shares unless the number purchased is the
total number purchasable under the Option at that time. The Option shall not be
exercisable with respect to fractions of a Share. No exercise or failure to
exercise as to a portion of the Shares shall preclude a later exercise or
exercises as to additional portions.

4. EMPLOYMENT. Nothing contained in this Agreement shall confer upon Employee
any right to continue in the employ of the Company or any of its Subsidiaries or
interfere in any way with the right of the Company or any Subsidiary to
terminate Employee’s employment at any time with or without cause. A leave of
absence approved by the Company or any Subsidiary shall not be deemed an
interruption of continuous employment under the Plan or this Agreement.

5. THE PLAN AND AMENDMENTS. This Agreement shall be subject to the terms and
conditions of the Plan as presently constituted and as may be amended hereafter
from

 

B-2



--------------------------------------------------------------------------------

time to time, including the discretion therein provided to the Committee. Except
as may be otherwise provided by the Plan, amendments to the Plan shall
constitute amendments to this Agreement and shall be incorporated herein without
the execution of any amendment or supplement hereto by the parties. The parties
further agree to any amendment of this Agreement, without the execution of any
amendment or supplement, upon notice from the Company to Employee that the terms
and conditions of this Agreement shall be amended to conform to any formal
guidelines published by the Secretary of the Treasury of the United States or
his or her delegate prescribing the requirements for non-qualified stock
options.

6. STOCKHOLDER RIGHTS PRIOR TO EXERCISE OF OPTIONS. Neither Employee nor any of
Employee’s heirs, legal representatives or beneficiaries shall be deemed to have
any rights as a stockholder of the Company with respect to any Shares covered by
the Option until the date of the issuance by the Company of a certificate to
Employee for such Shares.

7. RIGHTS IN EVENT OF TERMINATION OF EMPLOYMENT.

(a) In the event of the death of Employee while in the employ of the Company or
any of its Subsidiaries, Employee’s estate or beneficiaries shall have a period
up to the later of one year after Employee’s death or 10 years after the date
hereof within which to exercise the Option, to the extent Employee could have
exercised the Option at the date of Employee’s death, unless the Committee, in
its sole discretion, extends such period. The Option, to the extent not
exercised during such period, shall terminate upon the expiration of such
period.

(b) In the event of Employee’s termination of employment with the Company and
its Subsidiaries by reason of Employee’s Disability (as defined in that certain
Willbros USA, Inc. Long-Term Disability Plan as of January 1, 1995, and any
successor plan), Employee, or Employee’s guardian or legal representative, shall
have a period up to the later of one year after commencement of Employee’s
Disability or 10 years after the date hereof within which to exercise the
Option, to the extent Employee could have exercised the Option at the date of
commencement of Employee’s Disability, unless the Committee, in its sole
discretion, extends such period. The Option, to the extent not exercised during
such period, shall terminate upon the expiration of such period.

(c) If Employee’s employment terminates as a result of Retirement (meaning
retirement from employment with the Company and its Subsidiaries in accordance
with the terms of a Company or Subsidiary retirement plan), Employee shall have
a period of up to five years from the date of Retirement (but not beyond 10
years after the date hereof) within which to exercise the Option, to the extent
Employee could have exercised the Option at the date of Employee’s Retirement,
unless the Committee, in its sole discretion, extends such period (but not
beyond 10 years after the date hereof). The Option, to the extent not exercised
during such period, shall terminate upon expiration of such period.

 

B-3



--------------------------------------------------------------------------------

(d) In the event of termination of Employee’s employment with the Company and
its Subsidiaries for any reason other than death, Disability or Retirement, as
described in paragraphs (a), (b) or (c) of this Section 7, Employee shall have a
period of up to three months from the date of termination of employment (but not
beyond 10 years after the date hereof) within which to exercise the Option, to
the extent Employee could have exercised the Option at the date of Employee’s
termination of employment. The Option, to the extent not exercised during such
period, shall terminate upon expiration of such period.

8. SHARES RESERVED; TAXES. The Company shall at all times during the term of the
Option reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of this Agreement. The Company shall pay all original
issue taxes with respect to the issue of Shares pursuant hereto and all other
fees and expenses necessarily incurred in connection therewith.

9. INVESTMENT REPRESENTATION. Employee represents to the Company and agrees that
if Employee exercises the Option, in whole or in part, at a time when there is
not in effect under the United States Securities Act of 1933, as amended, a
registration statement relating to the Shares issuable upon exercise hereof and
available for delivery a prospectus meeting the requirements of Section 10 of
said Act, Employee will acquire such Shares upon such exercise for the purpose
of investment and not with a view to their resale or distribution and that, upon
each such exercise of the Option, Employee will furnish to the Company a written
statement to such effect, satisfactory to the Company in form and substance.
Such written agreement shall also state that such Shares shall not be
transferred except pursuant to an effective registration statement under said
Act or in accordance with an exemption from registration thereunder. The
certificates issued for all Shares issued hereunder shall bear the following
legend if a registration statement relating to the Shares issuable upon exercise
hereof is not in effect at the time of exercise of the Option:

 

The securities evidenced by this certificate have not been registered under the
U.S. Securities Act of 1933 or any other securities laws. These securities have
been acquired for investment and may not be sold or transferred for value in the
absence of an effective registration of them under the U.S. Securities Act of
1933 and any other applicable securities laws, or receipt by the Company of an
opinion of counsel or other evidence acceptable to the Company that such sale or
transfer is exempt from registration under such acts and laws.

10. PAYMENT OF WITHHOLDING TAX. Upon exercise by Employee of the Option, the
Company shall have the right to deduct from any cash amounts otherwise payable
to Employee any amounts required to satisfy all tax withholding requirements
imposed upon such exercise under applicable federal, state, local or other laws.
Alternatively, to satisfy any such withholding requirements, the Company may, at
the request of Employee, but shall not be required to (a) withhold from the
number of Shares to be issued that number of Shares (based on

 

B-4



--------------------------------------------------------------------------------

the Fair Market Value of the Shares at the time of such exercise) necessary to
satisfy such tax withholding requirements or (b) accept delivery from Employee
of shares of common stock of the Company then owned by Employee (such shares
being valued at their Fair Market Value at the time of such exercise) as is
sufficient to satisfy such tax withholding requirements.

11. NO TRANSFERABILITY; LIMITED EXCEPTIONS TO TRANSFER RESTRICTIONS.

(a) Unless otherwise expressly provided in this Section 11, the Option shall not
be transferable.

(b) All or a portion of the Option may be transferred by Employee to (i) the
spouse, children, stepchildren or grandchildren of Employee (“Immediate Family
Members”), (ii) a trust or trusts for the benefit of Employee and/or Immediate
Family Members, (iii) an entity or entities whose beneficiaries or beneficial
owners are Employee and/or Immediate Family Members, or (iv) such other persons
or entities as may be approved by the Committee, in its sole discretion;
provided, that, in each case, subsequent transfers of such transferred Option
shall be prohibited except for transfers to the transferees described in this
paragraph (b) or by will or the laws of descent and distribution. Following
transfer, any such Option shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer; provided, that, for
purposes of Sections 3, 6, 7, 9 and 12 hereof, the term “Employee” shall be
deemed to refer to the transferee except for the events of termination of
employment and other employment aspects of said Sections relating to Employee
which shall continue to refer to Employee. The events of termination of
employment of Section 7 shall continue to be applied with respect to Employee,
following which the Option shall be exercisable by the transferee only to the
extent, and for the periods specified in Section 7. Employee shall remain
subject to any withholding taxes incurred upon exercise by transferee of a
transferred Option.

(c) The transfer restrictions set forth in paragraph (a) of this Section 11
shall not apply to:

(i) transfers to the Company;

(ii) the designation of a beneficiary to receive benefits in the event of
Employee’s death or, if Employee has died, transfers to Employee’s beneficiary,
or, in the absence of a validly designated beneficiary, transfers by will or the
laws of descent and distribution;

(iii) transfers pursuant to a domestic relations order; or

(iv) if Employee has suffered a Disability, permitted transfers on behalf of
Employee by Employee’s guardian or legal representative.

 

B-5



--------------------------------------------------------------------------------

12. NOTICES. All notices required or permitted to be given pursuant to this
Agreement shall be in writing and delivered by hand, telegram or mail, addressed
as follows:

 

If to the Company:    c/o Dennis G. Berryhill    Vice President & Secretary   
Willbros USA, Inc.    4400 Post Oak Parkway, Suite 1000    Houston, Texas 77027
If to Employee:    The address for Employee set forth on the    records of the
Company or a Subsidiary

Each notice shall be deemed to have been given on the date it is received. Such
addresses may be changed by notice given by the party making such change
delivered to the other party hereto.

13. BINDING AGREEMENT. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, legal
representatives, beneficiaries, successors and assigns.

14. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the Republic of Panama.

IN WITNESS WHEREOF, Employee has executed this Agreement, and the Company has
caused this Agreement to be executed by its duly authorized officer, effective
as of the day and year first above written.

 

“Company” WILLBROS GROUP, INC.

By:

      

Dennis G. Berryhill

Secretary

 

“Employee”

   Van A. Welch

 

B-6